Fourth Court of Appeals
                               San Antonio, Texas
                                     JUDGMENT
                                   No. 04-13-00517-CR

                                Julio Louis CRAWFORD,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 290th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2011CR10663
                        Honorable Melisa Skinner, Judge Presiding

    BEFORE CHIEF JUSTICE STONE, JUSTICE BARNARD, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED June 11, 2014.


                                             _____________________________
                                             Marialyn Barnard, Justice